DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Summary
Claims 1-20 are rejected.
The specification is objected to.
Priority 
The applicants claim for benefit to provisional application 62/624,714 filed 01/31/2018 has been acknowledged.
Claims 1, 4-7, 9-12, 15-18 and 20 appear to be disclosed in the provisional application and receive benefit to the prior filing date of 01/31/2018. 
Claims 2-3, 8, 13-14, and 19 do not appear to be disclosed in the provisional application and do not receive benefit of the prior filing date.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 has been acknowledged by the Examiner and has been taken into consideration.
The information disclosure statement (IDS) submitted on 12/12/2020 has been acknowledged by the Examiner and has been taken into consideration.
The information disclosure statement (IDS) submitted on 07/01/2020 has been acknowledged by the Examiner and has been taken into consideration. The NPL is struck out because a copy was not provided or attached.
The information disclosure statement (IDS) submitted on 10/29/2019 has been acknowledged by the Examiner and has been taken into consideration. 
Specification
The disclosure is objected to because of the following informalities:
Par. 124 recites “unmanned vehicle 1215”. Element 1215 is the optional step.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
 Regarding claims 2 and 3, the specification does not appear to disclose or describe the path being continuous or not continuous. It appears these terms are not defined by the applicant.
Regarding claim 8, the specification does not appear to disclose estimating a distance between two points within the property based on the distance between the corresponding points in the layout.
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities:
The claim recites “captured by a camera of the sensor” which is improper English. An example that could fix this is first specifying the sensor is a camera and then that the generated layout further includes a reference to an image captured by the camera.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is not understood what the meets and bounds are for the path to be “continuous”. The claims and specification do not appear to disclose or describe what it means for the path to be “continuous”. This could be interpreted to be the path is continuous and unbroken (the vehicle can’t be moved manually to a different location partway through the process) or it could also be interpreted as it operates continuously along the path without stopping movement. This could also be interpreted to mean the path must start and end at the same point.
Regarding claim 3, it is not understood what the meets and bounds are for the path to be “not continuous”. The claims and specification do not appear to disclose or describe what it means for the path to be “not continuous”. This could mean the path ends and the vehicle sits there and the operator must go and retrieve it. This could also be interpreted to be the vehicle must be moved or reoriented at different positions during the process. This could also be interpreted to mean the vehicle must stop at some point during the path. This could also be interpreted to mean the path must start and end at the different points.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
101 Analysis – Step 1
1-18 and 20 are directed to a system or method of guiding vehicle, collecting data, analyzing the data to identify features of a structure at a certain location, using the data to create a layout/map with the features in it at the corresponding locations and transmitting the layout/map to another device. Therefore the claims are within at least one of four statutory categories. 
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Independent claim 4 includes limitations that recite an abstract idea and will be used as a representative claim for the remainder of the 101 rejections. Claim 4 recites: 

A property analysis system comprising: 
a propulsion mechanism that moves an unmanned vehicle about a property; 
a sensor of the unmanned vehicle that captures media data representing areas of the property at a plurality of locations within the property; 
a memory that stores instructions; 
a processor that executes the stored instructions, wherein execution of the stored instructions by the processor causes the processor to: 
guide movement of the unmanned vehicle on a path about at least a portion of a structure on the property using the propulsion mechanism, wherein at least a subset of the plurality of locations within the property are along the path, 
analyze the captured media data to identify a feature of the property at an identified one of the plurality of locations within the property, and 
generate a layout representing at least the portion of the structure based on the media data captured by the sensor at the plurality of locations within the property, wherein the layout includes the feature mapped to a location within the layout that corresponds to the identified one of the plurality of locations within the property; and 
a communication transceiver that transmits the layout to a secondary device.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Similarly, the limitations of “moves an unmanned vehicle about a property” in this claim encompasses a person pushing the vehicle around, “captures media data representing areas of the property at a plurality of locations within the property” encompasses the user walking around with a camera and taking pictures or video, “guide movement of the unmanned vehicle on a path about at least a portion of a structure on the property” encompasses the user guiding the vehicle with a generic controller, “analyze the captured media data to identify a feature of the property at an identified one of the plurality of locations within the property” encompasses the user looking a the pictures and acknowledging a feature of the structure, “generate a layout representing at least the portion of the structure based on the media data captured by the sensor at the plurality of locations within the property, wherein the layout includes the feature mapped to a location within the layout that corresponds to the identified one of the plurality of locations within the property” encompasses the user drawing a map with the pictures of the acknowledged features pinned at the appropriate location in the map, and “transmits the layout to a secondary device” encompasses the user taking a picture of 
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A property analysis system comprising: 
a propulsion mechanism that moves an unmanned vehicle about a property; 
a sensor of the unmanned vehicle that captures media data representing areas of the property at a plurality of locations within the property; 
a memory that stores instructions; 
a processor that executes the stored instructions, wherein execution of the stored instructions by the processor causes the processor to: 
guide movement of the unmanned vehicle on a path about at least a portion of a structure on the property using the propulsion mechanism, wherein at least a subset of the plurality of locations within the property are along the path, 
analyze the captured media data to identify a feature of the property at an identified one of the plurality of locations within the property, and 
generate a layout representing at least the portion of the structure based on the media data captured by the sensor at the plurality of locations within the property, wherein the layout includes the feature mapped to a location within the layout that corresponds to the identified one of the plurality of locations within the property; and 
a communication transceiver that transmits the layout to a secondary device.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of using a processor to execute instructions stored in memory to perform the steps for property analysis, the examiner submits that these limitations are mere instructions to apply the above-noted abstract ideas by merely using a computer to perform the process (MPEP § 2106.05). In particular, the processor and memory in both steps are recited at a high level of generality such that it amount to nothing significantly more than mere instructions to apply the exception using a generic computer component. 
Regarding the limitations of a propulsion mechanism, sensor of the unmanned vehicle, using the propulsion mechanism and a communication transceiver, the examiner submits that these limitations are mere instructions to apply the above-noted abstract ideas by merely using generic computer or electronic components (MPEP § 2106.05). All of the additional limitations are recited at a high level of 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, representative independent claim 4 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory to perform the guiding, recording, analyzing, generating layout an transmitting of the layout amounts to nothing significantly more than mere instructions to apply the exception using a generic computer component. The additional element of using a generic propulsion device, sensor and transceiver to perform the guiding, recording, generating layout and transmitting of the layout amounts to nothing significantly more than mere instructions to apply the exception using a generic electronic or computer components. Mere instructions to apply the exception using a generic components cannot provide an inventive concept. Hence, the claim is not patent eligible.

Independent claims 1 and 20 are rejected as being analogous to claim 4. The claims recites the same abstract ideas but do not cite any additional limitations.

101 Analysis – Step 2A, Prong 1
Dependent claim 2 includes limitations that recite an abstract idea. Claim 2 recites: 

the first path is continuous, and wherein the second path is continuous.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performing the limitation in the human mind. Similarly, the limitations of “the first path is continuous, and wherein the second path is continuous” encompasses the user determining that the path they are guiding the vehicle on is continuous. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 2 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly 

101 Analysis – Step 2A, Prong 1
Dependent claim 3 includes limitations that recite an abstract idea. Claim 3 recites: 

The property analysis system of claim 1, wherein at least one of the first path or the second path is not continuous.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performing the limitation in the human mind. Similarly, the limitations of “the first path is continuous, and wherein the second path is continuous” encompasses the user determining that the path they are guiding the vehicle on is not continuous. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking 
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 3 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited. Hence, the claim is not patent eligible.

101 Analysis – Step 2A, Prong 1
Dependent claim 5 includes limitations that recite an abstract idea. Claim 5 recites: 

The property analysis system of claim 4, wherein the path is directed about at least a portion of an exterior of the structure, and wherein the portion of the structure represented by the layout includes at least a portion of the exterior.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performing the limitation in the human mind. Similarly, the limitations of “the path is directed about at least a portion of an exterior of the structure” encompasses the user determining that the path they are guiding the vehicle on is on the exterior of a building and “the portion of the structure represented by the layout includes at least a portion of the exterior” encompasses the user drawing a blueprint of the exterior of the building. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 5 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited. Hence, the claim is not patent eligible.

Claim 6 is rejected as having a similar to claim 5. The user in this case would just recognize the path should be inside the structure and draw a blueprint of the interior of the building.

101 Analysis – Step 2A, Prong 1
Dependent claim 7 includes limitations that recite an abstract idea. Claim 7 recites: 

The property analysis system of claim 4, wherein the layout is a three- dimensional model, and wherein generating the layout is based on three-dimensional modeling based on the media data captured by the sensor at the plurality of locations within the property.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performing the limitations in the human mind. Similarly, the limitations of “the layout is a three- dimensional model” in this claim encompasses a person drawing a 3D model of the structure and surrounding. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally 
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The property analysis system of claim 4, wherein the layout is a three- dimensional model, and wherein generating the layout is based on three-dimensional modeling based on the media data captured by the sensor at the plurality of locations within the property.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of a generating the layout based on 3D modeling based on media data captured by the sensor, the examiner submits that these limitations are mere instructions to apply the above-noted abstract ideas by merely using a generic sensor to provide data (MPEP § 2106.05). The additional limitations are recited at a high level of generality such that it could be covered by a user taking pictures of the environment with a generic camera and drawing a 3D layout based on those images. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 7 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a 

101 Analysis – Step 2A, Prong 1
Dependent claim 8 includes limitations that recite an abstract idea. Claim 8 recites: 

The property analysis system of claim 4, wherein execution of further instructions by the processor causes the processor to generate an estimate of a distance from a first point within the property to a second point within the property based on a corresponding distance from a corresponding first point within the layout to a corresponding second point within the layout.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performing the limitation in the human mind. Similarly, the limitations of “generate an estimate of a distance from a first point within the property to a second point within the property based on a corresponding distance from a corresponding first point within the layout to a corresponding second point within the layout” in this claim encompasses a person measuring the distance between two points in the layout/model and multiplying it by the scale associated with the layout/model to get an estimate of the real distance. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical 
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The property analysis system of claim 4, wherein execution of further instructions by the processor causes the processor to generate an estimate of a distance from a first point within the property to a second point within the property based on a corresponding distance from a corresponding first point within the layout to a corresponding second point within the layout.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of using a processor to execute instructions stored in memory to perform generating an estimate of distance between two points, the examiner submits that these limitations are mere instructions to apply the above-noted abstract ideas by merely using a computer to perform the process (MPEP § 2106.05). In particular, the processor and memory in both steps are recited at a high level of generality such that it amount to nothing significantly more than mere instructions to apply the exception using a generic computer component. 
101 Analysis – Step 2B


101 Analysis – Step 2A, Prong 1
Dependent claim 9 includes limitations that recite an abstract idea. Claim 9 recites: 

The property analysis system of claim 4, wherein the sensor includes a camera, and wherein the media data includes at least one visual media asset captured by the camera.

The examiner submits that claim 9 is dependent on claim 4 which recites an abstract idea without significantly more and the additional limitations in the claim are only further limiting the abstract idea. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a 
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The property analysis system of claim 4, wherein the sensor includes a camera, and wherein the media data includes at least one visual media asset captured by the camera.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of using a camera to capture media, the examiner submits that the recited limitations is adding insignificant extra-solution activity to the judicial exception by mere data gathering with a generic sensor in conjunction with a law of nature or abstract idea. Additionally, the camera is recited at a high level of generality such that it amount to nothing significantly more than mere instructions to apply the exception using a generic device. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 9 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a 

101 Analysis – Step 2A, Prong 1
Dependent claim 10 includes limitations that recite an abstract idea. Claim 10 recites: 

The property analysis system of claim 4, wherein the sensor includes a range sensor that measures distance from the range sensor by detecting a reflection of electromagnetic radiation, and wherein the media data includes at least one distance measurement captured using the range sensor.

The examiner submits that claim 10 is dependent on claim 4 which recites an abstract idea without significantly more and the additional limitations in the claim are only further limiting the abstract idea. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally 
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The property analysis system of claim 4, wherein the sensor includes a range sensor that measures distance from the range sensor by detecting a reflection of electromagnetic radiation, and wherein the media data includes at least one distance measurement captured using the range sensor.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of using a range sensor to capture media by detecting electromagnetic waves, the examiner submits that the recited limitations is adding insignificant extra-solution activity to the judicial exception by mere data gathering with a generic sensor in conjunction with a law of nature or abstract idea. Additionally, the sensor is recited at a high level of generality such that it amount to nothing significantly more than mere instructions to apply the exception using a generic device. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 10 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a 

101 Analysis – Step 2A, Prong 1
Dependent claim 11 includes limitations that recite an abstract idea. Claim 11 recites: 

The property analysis system of claim 4, wherein the sensor includes a range sensor that measures distance from the range sensor by detecting a reflection of sound, and wherein the media data includes at least one distance measurement captured using the range sensor.

The examiner submits that claim 11 is dependent on claim 4 which recites an abstract idea without significantly more and the additional limitations in the claim are only further limiting the abstract idea. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally 
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The property analysis system of claim 4, wherein the sensor includes a range sensor that measures distance from the range sensor by detecting a reflection of sound, and wherein the media data includes at least one distance measurement captured using the range sensor.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of using a range sensor to capture media by detecting a reflection of sound, the examiner submits that the recited limitations is adding insignificant extra-solution activity to the judicial exception by mere data gathering with a generic sensor in conjunction with a law of nature or abstract idea. Additionally, the sensor is recited at a high level of generality such that it amount to nothing significantly more than mere instructions to apply the exception using a generic device. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 11 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a 

101 Analysis – Step 2A, Prong 1
Dependent claim 12 includes limitations that recite an abstract idea. Claim 12 recites: 

The property analysis system of claim 4, wherein the sensor includes a Global Navigation Satellite System (GNSS) receiver, and wherein the media data includes at least one location captured using the GNSS receiver.

The examiner submits that claim 12 is dependent on claim 4 which recites an abstract idea without significantly more and the additional limitations in the claim are only further limiting the abstract idea. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally 
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The property analysis system of claim 4, wherein the sensor includes a Global Navigation Satellite System (GNSS) receiver, and wherein the media data includes at least one location captured using the GNSS receiver.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of using a Global Navigation Satellite System receiver to record media data, the examiner submits that the recited limitations is adding insignificant extra-solution activity to the judicial exception by mere data gathering with a generic sensor in conjunction with a law of nature or abstract idea. Additionally, the sensor is recited at a high level of generality such that it amount to nothing significantly more than mere instructions to apply the exception using a generic device. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 12 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a 

101 Analysis – Step 2A, Prong 1
Dependent claim 13 includes limitations that recite an abstract idea. Claim 13 recites: 

The property analysis system of claim 4, wherein the sensor includes an Inertial Measurement Unit (IMU), and wherein the media data includes at least one inertial measurement captured using the IMU.

The examiner submits that claim 13 is dependent on claim 4 which recites an abstract idea without significantly more and the additional limitations in the claim are only further limiting the abstract idea. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally 
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The property analysis system of claim 4, wherein the sensor includes an Inertial Measurement Unit (IMU), and wherein the media data includes at least one inertial measurement captured using the IMU.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of using a Inertial Measurement Unit receiver to record media data, the examiner submits that the recited limitations is adding insignificant extra-solution activity to the judicial exception by mere data gathering with a generic sensor in conjunction with a law of nature or abstract idea. Additionally, the sensor is recited at a high level of generality such that it amount to nothing significantly more than mere instructions to apply the exception using a generic device. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 13 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a 

101 Analysis – Step 2A, Prong 1
Dependent claim 14 includes limitations that recite an abstract idea. Claim 14 recites: 

The property analysis system of claim 4, wherein generating the layout comprises applying a space mapping algorithm.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performing the limitation in the human mind. Similarly, the limitations of “generating the layout comprises applying a space mapping algorithm” in this claim encompasses an algorithm or a process where a person receives pictures of a property, determines which images show the same location and then draws a 2D or 3D map based on the images. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely 
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 14 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited. Hence, the claim is not patent eligible.

101 Analysis – Step 2A, Prong 1
Dependent claim 15 includes limitations that recite an abstract idea. Claim 15 recites: 

The property analysis system of claim 4, wherein execution of further instructions by the processor causes the processor to:
identify that one of the areas of the property has undergone flood damage based on detecting that the captured media data representing the identified area includes an irregularity characteristic of flood damage, and
identify a location within the layout corresponding to the identified area of the property that has undergone flood damage.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performing the limitation in the human mind. Similarly, the limitations of “identify that one of the areas of the property has undergone flood damage based on detecting that the captured media data representing the identified area includes an irregularity characteristic of flood damage” in this claim encompasses a person looking at media data and then determining if they notice characteristics of flood damage. The limitation of “identify a location within the layout corresponding to the identified area of the property that has undergone flood damage” encompasses the user finding the location in the layout that corresponds to where the flood damage is in the environment. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The property analysis system of claim 4, wherein execution of further instructions by the processor causes the processor to:
identify that one of the areas of the property has undergone flood damage based on detecting that the captured media data representing the identified area includes an irregularity characteristic of flood damage, and
identify a location within the layout corresponding to the identified area of the property that has undergone flood damage.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of using a processor to execute instructions stored in memory to perform identifying flood damage in captured media based on identifying characteristics of flood damage and finding the corresponding location in the layout/model, the examiner submits that these limitations are mere instructions to apply the above-noted abstract ideas by merely using a computer to perform the process (MPEP § 2106.05). In particular, the processor and memory in both steps are recited at a high level of generality such that it amount to nothing significantly more than mere instructions to apply the exception using a generic computer component. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 15 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a 

101 Analysis – Step 2A, Prong 1
Dependent claim 16 includes limitations that recite an abstract idea. Claim 16 recites: 

The property analysis system of claim 4, wherein generating the layout comprises generating a plurality of layout portions based on portions of the media data that are captured as the unmanned vehicle is guided along the path.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performing the limitation in the human mind. Similarly, the limitations of “generating a plurality of layout portions based on portions of the media data” in this claim encompasses a person looking at different images of the property and drawing models of the different images. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally 
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The property analysis system of claim 4, wherein generating the layout comprises generating a plurality of layout portions based on portions of the media data that are captured as the unmanned vehicle is guided along the path.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of guiding an unmanned vehicle along a path and recording data, the examiner submits that these limitations are mere instructions to apply the above-noted abstract ideas by merely using a generic device (MPEP § 2106.05). In particular, the unmanned vehicle is recited at a high level of generality such that it could be covered by a user attaching a generic video recorder to a vehicle and using a generic controller to move the vehicle around. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 16 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic vehicle to record media amounts to nothing significantly more than mere instructions to apply 

101 Analysis – Step 2A, Prong 1
Dependent claim 17 includes limitations that recite an abstract idea. Claim 17 recites: 

The property analysis system of claim 4, wherein the generated layout further includes a reference to an image from the media data captured by a camera of the sensor, wherein the layout further maps the referenced image to one of the locations within the property.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performing the limitation in the human mind. Similarly, the limitations of “the generated layout further includes a reference to an image from the media data” and “the layout further maps the referenced image to one of the locations within the property“ in this claim encompasses a user taking a picture and pining it to the layout/model at the location the image corresponds to. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally 
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The property analysis system of claim 4, wherein the generated layout further includes a reference to an image from the media data captured by a camera of the sensor, wherein the layout further maps the referenced image to one of the locations within the property.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of the media data being captured by a camera, the examiner submits that these limitations are mere instructions to apply the above-noted abstract ideas by merely using a generic device (MPEP § 2106.05). In particular, the camera is recited at a high level of generality such that it amount to nothing significantly more than mere instructions to apply the exception using a generic device.  
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 17 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a camera to record media amounts to nothing significantly more than mere instructions to apply the 

101 Analysis – Step 2A, Prong 1
Dependent claim 18 includes limitations that recite an abstract idea. Claim 18 recites: 

The property analysis system of claim 4, wherein execution of further instructions by the processor causes the processor to generate a report based on the layout, wherein the communication transceiver transmits the layout to the secondary device by transmitting the report to the secondary device.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performing the limitation in the human mind. Similarly, the limitations of “generate a report based on the layout” in this claim encompasses a person looking at the layout/model and then writing a report based on what they see. The limitation of “transmits the layout” or “transmitting the report” encompasses the user emailing, texting, or faxing the report to someone else. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally 
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The property analysis system of claim 4, wherein execution of further instructions by the processor causes the processor to generate a report based on the layout, wherein the communication transceiver transmits the layout to the secondary device by transmitting the report to the secondary device.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of using a processor to execute instructions stored in memory to perform generating a report based on the layout and then transmitting the report, the examiner submits that these limitations are mere instructions to apply the above-noted abstract ideas by merely using a computer to perform the process (MPEP § 2106.05). In particular, the processor and memory in both steps are recited at a high level of generality such that it amount to nothing significantly more than mere instructions to apply the exception using a generic computer component. 
Regarding the limitation of using a communication transceiver to transmit the report to a secondary device, the examiner submits that these limitations are mere instructions to apply the above-noted abstract ideas by merely using generic devices (MPEP § 2106.05). The additional limitations are 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 18 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory to generate a report based on the layout and using a communication transponder to send the report to another device amounts to nothing significantly more than mere instructions to apply the exception using generic computer components. Mere instructions to apply the exception using a generic components cannot provide an inventive concept. Hence, the claim is not patent eligible.
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12, 14-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loveland et al. (US 20180130196, of record on IDS), herein referred to as Loveland.

Regarding claim 1, Loveland teaches,
A property analysis system (par. 48, systems for assessing structures) comprising:
an unmanned vehicle that moves within a property (par. 48, systems for assessing structures and/or other personal property using an unmanned aerial vehicle (UAV))and captures media data representing areas within the property (par. 49, imaging systems to capture a sequence of images of a target object);
a memory that stores instructions;
a processor that executes the stored instructions, wherein execution of the stored instructions by the processor causes the processor to (par. 55, UAV may include a non-transitory computer-readable medium for receiving and storing instructions that, when executed by the processor, cause the UAV to conduct a structural assessment):
guide movement of the unmanned vehicle to a plurality of locations within the property, wherein the movement of the unmanned vehicle is guided on a first path along an exterior of a structure on the property (fig. 4 and par. 56, UAV may fly to the site and capture a collection of high resolution images following a comprehensive and methodical autonomous flight pattern) and on a second path along an interior of the structure (fig. 14D and par. 97, planview map may be used to develop an internal flight plan and to identify the types of UAVs and/or UGVs that should be used),
analyze the captured media data to identify at least one feature of the structure (par. 95, optical scan may be used to match profiles within the library that indicate that a portion of the structure may have a particular characteristic) at an identified one of the plurality of 
generate a layout representing at least a portion of the structure based on the analyzed media data (par. 63, UAV assessment and reporting system may use these images to create a three-dimensional model of the structure), wherein the generated layout includes the identified feature mapped to the identified location within the property (par. 119, images and other sensor outputs may be compiled and arranged for presentation in a two or three dimensional rendering of the structure for data visualization);
and a communication transceiver (par. 55, UAV may include an onboard processor and/or a communication interface to communicate with the controller and/or the interface's cloud-based processing) that transmits the layout to a secondary device (par. 122, a three-dimensional representation of the property (e.g., a structure) may be presented to a user).

	Regarding claim 2, Loveland teaches all elements of claim 1. Loveland further teaches the first path is continuous, and wherein the second path is continuous (figs. 7B and 14D).

Regarding claim 3, Loveland teaches all elements of claim 1. Loveland further teaches at least one of the first path or the second path is not continuous (par. 55, the UAV assessment and reporting system may additionally or alternatively include a micro scan of the structure in a third flight pattern that includes vertical approaches proximate the structure).
	
Regarding claim 4, Loveland teaches,
A property analysis system (par. 48, systems for assessing structures) comprising:

a sensor of the unmanned vehicle that captures media data representing areas of the property at a plurality of locations within the property (par. 55, UAV may include a camera to capture images of the structure);
a memory that stores instructions;
a processor that executes the stored instructions, wherein execution of the stored instructions by the processor causes the processor to (par. 55, UAV may include a non-transitory computer-readable medium for receiving and storing instructions that, when executed by the processor, cause the UAV to conduct a structural assessment):
guide movement of the unmanned vehicle on a path about at least a portion of a structure on the property using the propulsion mechanism, wherein at least a subset of the plurality of locations within the property are along the path (fig. 4 and par. 56, UAV may fly to the site and capture a collection of high resolution images following a comprehensive and methodical autonomous flight pattern),
analyze the captured media data to identify a feature of the property (par. 95, optical scan may be used to match profiles within the library that indicate that a portion of the structure may have a particular characteristic) at an identified one of the plurality of locations within the property (par. 57-59, operator or UAV can identify points of interest to scan), and
generate a layout representing at least a portion of the structure based on the analyzed media data (par. 63, UAV assessment and reporting system may use these images to create a three-dimensional model of the structure), wherein the generated layout includes the identified feature mapped to the identified location within the property (par. 119, images and other 
and a communication transceiver (par. 55, UAV may include an onboard processor and/or a communication interface to communicate with the controller and/or the interface's cloud-based processing) that transmits the layout to a secondary device (par. 122, a three-dimensional representation of the property (e.g., a structure) may be presented to a user).

	Regarding claim 5, Loveland teaches all elements of claim 4. Loveland further teaches the path is directed about at least a portion of an exterior of the structure, and wherein the portion of the structure represented by the layout includes at least a portion of the exterior (fig. 7A shows the loop scan path and 3D model of the structure).

Regarding claim 6, Loveland teaches all elements of claim 4. Loveland further teaches the path is directed about at least a portion of an interior of the structure, and wherein the portion of the structure represented by the layout includes at least a portion of the interior (fig. 14D and par. 96, features are applicable to both internal and external analysis).

Regarding claim 7, Loveland teaches all elements of claim 4. Loveland further teaches the layout is a three-dimensional model (FIGS. 7A-7C illustrates a loop scan and a three-dimensional model of a structure), and wherein generating the layout is based on three-dimensional modeling based on the media data captured by the sensor at the plurality of locations within the property (par. 63, UAV assessment and reporting system may use these images to create a three-dimensional model of the structure).



Regarding claim 10, Loveland teaches all elements of claim 4. Loveland further teaches the sensor includes a range sensor that measures distance from the range sensor by detecting a reflection of electromagnetic radiation, and wherein the media data includes at least one distance measurement captured using the range sensor (par. 62, scan information may include information from radar, LIDAR, infrared imaging).

Regarding claim 11, Loveland teaches all elements of claim 4. Loveland further teaches the sensor includes a range sensor that measures distance from the range sensor by detecting a reflection of sound, and wherein the media data includes at least one distance measurement captured using the range sensor (par. 62, scan information may include information from ultrasonic systems).

Regarding claim 12, Loveland teaches all elements of claim 4. Loveland further teaches the sensor includes a Global Navigation Satellite System (GNSS) receiver, and wherein the media data includes at least one location captured using the GNSS receiver (par. 77, Each image may have metadata associated with it including GPS coordinates).

Regarding claim 14, Loveland teaches all elements of claim 4. Loveland further teaches generating the layout comprises applying a space mapping algorithm (par. 63, UAV assessment and 

Regarding claim 15, Loveland teaches all elements of claim 4. Loveland further teaches wherein execution of further instructions by the processor causes the processor to:
identify that one of the areas of the property has undergone flood damage based on detecting that the captured media data representing the identified area includes an irregularity characteristic of flood damage (fig. 20C and par. 200, analyzing a subsurface of a wall to detect moisture or a water-damaged portion), and
identify a location within the layout corresponding to the identified area of the property that has undergone flood damage (par. 209, the water damage is detected by micro scans and par. 119, Data gathered during the micro scans may be associated with specific zones and/or rooms on a plan view map. In some embodiments, images and other sensor outputs may be compiled and arranged for presentation in a two or three dimensional rendering of the structure for data visualization).

Regarding claim 16, Loveland teaches all elements of claim 4. Loveland further teaches generating the layout comprises generating a plurality of layout portions (fig. 7A shows that different portions of the structure are modeled) based on portions of the media data that are captured as the unmanned vehicle is guided along the path (par. 149, UAV may perform the loop scan by following a second flight pattern… This may be used to create a higher resolution three-dimensional model).

Regarding claim 17, Loveland teaches all elements of claim 4. Loveland further teaches the generated layout further includes a reference to an image from the media data captured by a camera of the sensor (par. 66, for microscans (detailed images or data), the camera on the UAV may capture an 

Regarding claim 18, Loveland teaches all elements of claim 4. Loveland further teaches wherein execution of further instructions by the processor causes the processor to generate a report based on the layout, wherein the communication transceiver transmits the layout to the secondary device by transmitting the report to the secondary device (par. 122, user may click on a location on the three-dimensional representation to view micro scans from one or more sensor types and/or information relevant to a particular user. The system may present different data sets and conclusions to each type of entity based on expected utility).

Regarding claim 20, Loveland teaches,
A method of property analysis (par. 48, systems for assessing structures), the method comprising:
guiding movement of an unmanned vehicle along a path about at least a portion of a property using a propulsion mechanism of the unmanned vehicle (fig. 4 and par. 56, UAV may fly to the site and capture a collection of high resolution images following a comprehensive and methodical autonomous flight pattern);
capturing media data using a sensor of the unmanned vehicle, the media data representing areas of the property at a plurality of locations along the path (par. 55, UAV may include a camera to capture images of the structure and fig. 7B);
analyze the media data to identify a feature of the property (par. 95, optical scan may be used to match profiles within the library that indicate that a portion of the structure may 
generating a layout representing at least the portion of the property based on the media data captured by the sensor at the plurality of locations within the property (par. 63, UAV assessment and reporting system may use these images to create a three-dimensional model of the structure), wherein the layout includes the feature mapped to a location within the layout that corresponds to the identified one of the plurality of locations within the property (par. 119, images and other sensor outputs may be compiled and arranged for presentation in a two or three dimensional rendering of the structure for data visualization); and
transmitting the layout to a secondary device (par. 122, a three-dimensional representation of the property (e.g., a structure) may be presented to a user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loveland in view of Solidworks Help, herein Solidworks. 
Loveland teaches all elements of claim 4.
Loveland does not teach wherein execution of further instructions by the processor causes the processor to generate an estimate of a distance from a first point within the property to a second point within the property based on a corresponding distance from a corresponding first point within the layout to a corresponding second point within the layout.
Solidworks does teach wherein execution of further instructions by the processor causes the processor to generate an estimate of a distance from a first point within the property to a second point within the property based on a corresponding distance from a corresponding first point within the layout to a corresponding second point within the layout (Measure Tool generates an estimate of real distance between two points based on the corresponding distance in the layout/model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for property analysis and generating a layout/model of the property to further include generating an estimate of the distance between two points based on the corresponding points in the layout/model as taught by Solidworks. One would be motivated to do this because using the Measure Tool is a basic function in modeling software for both 2D and 3D layouts/models that a person of ordinary skill in the art would know how to use. Even across different CAD modeling software, there is generally an equivalent tool that enables a user to measure distance between two points in the layout/model that corresponds to the distance between those two points in the real world. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loveland in view of Kennedy et al. (US 20190050000), herein Kennedy. 
Loveland teaches all elements of claim 4.
Loveland doesn’t teach the sensor includes an Inertial Measurement Unit (IMU), and wherein the media data includes at least one inertial measurement captured using the IMU.
Kennedy does teach the sensor includes an Inertial Measurement Unit (IMU) (par. 71, UAV 100 may include one or more IMUs), and wherein the media data includes at least one inertial measurement captured using the IMU (par. 74, incorporating sensor data from an IMU (or accelerometer(s) or gyroscope(s)) associated with the image capture device to the tracked features of the image capture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for property analysis using sensors to record data representing areas of the property to further include the sensor being an IMU. One would be motivated to do this because incorporating sensor data from an IMU (or accelerometer(s) or gyroscope(s)) associated with the image capture device to the tracked features of the image capture allows for estimations of the position and/or orientation of the image capture device over time (Kennedy, par. 74). These estimates can also be used to calibrate various positioning systems of the vehicle. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loveland in view of Practical UNIX & Internet Security, herein UNIX. 
Loveland teaches all elements of claim 4.
Loveland doesn’t teach wherein execution of further instructions by the processor causes the processor to:
generate a unique key pair comprising a private key and a public key (Section 6.5.3, use private and public key to encrypt message),

generate an encrypted digital signature by encrypting at least the hash digest using the private key (Section 6.5.3, encrypt message with private key), and
verify that the at least one media asset is genuine by decrypting the encrypted digital signature using the public key to retrieve the hash digest and by verifying that the hash digest corresponds to a newly generated hash digest of the at least one media asset (Section 6.5.3, decrypt hash with public key, recreate hash value from input and if values match its certified to be the same file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for property analysis and sending media data to further include encrypting the data to be sent by using hash digests and PKI system. One would be motivated to do this because the process of encryption is very important to the security of your system (UNIX, section 6.5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jones (US 8976172) teaches generating a 3D model of an environment and measuring the distance between two points in the environment based on the corresponding points in the model.
Davis et al. (US 10755357) teaches a UAV that takes images of a property to determine features that are potential damage risks. Then the system generates an insurance report for the property owner.
Zachary (US 20190385269) teaches encrypting media data from UAVs by using hash digests and a PKI system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN FANG whose telephone number is (571)272-4834.  The examiner can normally be reached on Monday-Friday: 8:00am - 5:00pm EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665